Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the amendment filed 8/24/2021 in which Claims 1-16, 19-21 are pending.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
3.	Applicant’s arguments, see pages 12-14, filed 8/24/2021, with respect to the rejection(s) of claim(s) 14-16, 19-21 under 35 U.S.C. 103 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of Claims 14-16, 19-21 have been withdrawn. 
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claim(s) 1-3, 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2019/0204645 to Chen et al (“Chen”) in view of U.S. Patent Publication 2015/0227002 to Won et al (“Won”) in further view of U.S. Patent 9,368,696 to Murofushi et al (“Murofushi”).
display device (a liquid crystal display device, see ¶ 0038) comprising: 2a light source unit (backlight assembly, see ¶ 0038) having: 6a wavelength conversion member to perform a wavelength conversion on at least one of the first light and the second light by absorbing and converting the at least one of the first light and the second light and convert the second light 7into a first color light and a second color light (the color conversion layer includes color conversion patterns configured to emit light of a color different from a color of the light emitted from the light source, under excitation by the light emitted from the light source; the liquid crystal display panel includes a plurality of pixel regions, and the color conversion patterns are provided in at least some of the plurality of pixel regions; the color conversion patterns include a first color conversion pattern and a second color conversion pattern; the first color conversion pattern is provided in the first pixel region, and configured to emit first color light under excitation by the light emitted from the light source [first light]; the second color conversion pattern is provided in the second pixel region, and configured to emit second color light under excitation by the light emitted from the light source [first light], see ¶ 0021-0022, 0024-0026); and  
10a display panel (liquid crystal display device includes a backlight assembly and a liquid crystal display panel 3, see ¶ 0038) having a first pixel area to display the first color light (the first pixel region is a red pixel region, see ¶ 0028; The first color light emitted from each of the first pixel regions 3a emits is red light, see ¶ 0058), a second pixel 11area to display the second color light (the second pixel region is a green pixel region, see ¶ 0028; the liquid crystal display , and a third pixel area to display a third color light (the third pixel region is a blue pixel region, see ¶ 0028; the liquid crystal display panel 33 includes first pixel regions 3a, second pixel regions 3b and third pixel regions 3c, see ¶ 0056; the third color light emitted from each of the third pixel regions 3c is blue light, see ¶ 0058),
Chen does not explicitly disclose wherein: the third color light is generated by transmitting at least one of the first light or the second light in the third pixel area without performing the wavelength conversion on the first light and the second light; a light source unit having: a first light source to emit a first light having a first peak wavelength; and a second light source to emit a second light having a second peak wavelength, the second peak wavelength being shorter than the first peak wavelength; each of the first color light and the second color light having peak wavelengths different from the first peak wavelength and the second peak wavelength; wherein the first peak wavelength and the second peak wavelength have a value of about 365 nm or more to about 500 nm or less; the first light having the first peak wavelength, the second light having the second peak wavelength, and the third color light are of a substantially same color light.
However, Chen teaches HoweHs12the blue pixel region is not provided with a color conversion pattern, the blue light emitted from the light source 1A exits from the blue pixel region without the wavelength of the blue light being changed, thereby displaying blue color (see ¶ 0060) but fails to disclose transmitting a second light 
Won further teaches a light source unit having: a first light source to emit a first light having a first peak wavelength; and 4a second light source to emit a second light having a second peak wavelength (the second light source [second light source] emits a first blue light in a first wavelength band [second peak wavelength]. The third light source unit [first light source] emits a second blue light in a second wavelength band [first peak wavelength]…The first wavelength band ranges from about 430 nm to about 455 nm. The second wavelength band may ranges from about 460 nm to about 505 nm, see Abstract, ¶ 0006, 0056), 5the second peak wavelength being shorter than the first peak wavelength (the 3each of the first color light and the second color light 8having peak wavelengths different from the first peak wavelength and the second peak 9wavelength (red light, green light, the first wavelength band [second peak wavelength] ranges from about 430 nm to about 455 nm. The second wavelength band [first peak wavelength] may ranges from about 460 nm to about 505 nm, see Abstract, ¶ 0006, 0056. Red light, green light and first and second blue lights all have different wavelengths); wherein the first peak wavelength and the second peak wavelength have a value of about 13365 nm or more to about 500 nm or less (The first wavelength band [second peak wavelength] ranges from about 430 nm to about 455 nm. The second wavelength band [first peak wavelength] may ranges from about 460 nm to about 505 nm, see Abstract, ¶ 0006, 0056); the first light having the first peak wavelength, the second light having the second peak wavelength, and the third color light are of a substantially same color light  (the second light source [second light source] emits a first blue light in a first wavelength band [second peak wavelength]. The third light source unit [first light source] emits a second blue light in a second wavelength band [first peak wavelength], see Abstract, ¶ 0006, 0056; the first blue light Lb1 and the second blue light Lb2 generated from the 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Chen with Won to teach wherein: the third color light is generated by transmitting the first light and the second light in the third pixel area without performing the wavelength conversion on the first light and the second light; a light source unit having: 3a first light source to emit a first light having a first peak wavelength; and 4a second light source to emit a second light having a second peak wavelength, the second peak wavelength being shorter than the first peak wavelength; each of the first color light and the second color light 8having peak wavelengths different from the first peak wavelength and the second peak 9wavelength; wherein the first peak wavelength and the second peak wavelength have a value of about 13365 nm or more to about 500 nm or less; the first light having the first peak wavelength, the second light having the second peak wavelength, and the third color light are of a substantially same color light. The suggestion/motivation would have been in order to prove a desired brightness (see ¶ 0060).
Chen and Won fail to disclose an intensity of the first light is greater than an intensity of the second light.
Murofushi teaches an intensity of the first light is greater than an intensity of the second light (The first blue light emitting element 11 and the second blue light emitting element 12 have a peak wavelength, respectively, which is a wavelength of a peak value of the emission spectrum within a wavelength range 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Chen and Won with Murofushi to teach an intensity of the first light is greater than an intensity of the second light. The suggestion/motivation would have been in order to implement the same brightness as a general LED illumination device through the excitation by the blue LEDs (see Col. 4, lines 58-60).
As to Claim 2, Chen, Won and Murofushi depending upon Claim 1, Chen further teaches 1wherein the third color light is blue 2light (the liquid crystal display panel 33 includes first pixel regions 3a, second pixel regions 3b and third pixel regions 3c, see ¶ 0056; the third color light emitted from each of the third pixel regions 3c is blue light, see ¶ 0058).
Won further teaches the first light, the second light are blue light (the second light source [second light source] emits a first blue light in a first wavelength band [second peak wavelength]. The third light source unit [first light .
As to Claim 3, Chen, Won and Murofushi depending upon Claim 1, Won further teaches 1wherein the first peak wavelength is in a range of 2about 450 nm or more to about 500 nm or less, and the second peak wavelength is in a range of about 365 nm or more to less than the first peak wavelength (the second light source [second light source] emits a first blue light in a first wavelength band [second peak wavelength]. The third light source unit [first light source] emits a second blue light in a second wavelength band [first peak wavelength]…The first wavelength band ranges from about 430 nm to about 455 nm. The second wavelength band may ranges from about 460 nm to about 505 nm, see Abstract, ¶ 0006, 0056).  
As to Claim 11, Chen, Won and Murofushi depending upon Claim 1, Chen teaches 1wherein the wavelength conversion member 2comprises a first wavelength conversion portion and a second wavelength conversion portion (the color conversion layer includes color conversion patterns configured to emit light of a color different from a color of the light emitted from the light source, under excitation by the light emitted from the light source; the liquid crystal display panel includes a plurality of pixel regions, and the color conversion patterns are provided in at least some of the plurality of pixel regions; the color conversion patterns include a first color conversion pattern and a second color conversion pattern, see ¶ 0021-0022, 0024-0026), 
3wherein the first wavelength conversion portion comprises a first light-emitting material 4and the second wavelength conversion portion comprises a second light-emitting material (a material of each first color conversion pattern 14a or each second color conversion pattern 14b includes at least one of an inorganic material containing a rare earth element, an organic fluorescent material, and a quantum dot material. For example, a material of each of the first color conversion patterns 14a includes at least one of a red inorganic material containing a rare earth element, a red organic fluorescent material, and a red quantum dot material, and a material of each of the second color conversion patterns 14b includes at least one of a green inorganic material containing a rare earth element, a green organic fluorescent material, and a green quantum dot material, see ¶ 0061).
swherein the first wavelength conversion portion is configured to convert at least one of the first light and the second light into the first color light (the first color conversion pattern is provided in the first pixel region, and configured to emit first color light under excitation by the light emitted from the light source [first light], see ¶ 0021-0022, 0024-0026), and  
9wherein the first pixel area overlaps the first wavelength conversion portion, and the 10second pixel area overlaps the second wavelength conversion portion (the liquid crystal display panel 33 includes first pixel regions 3a, second pixel regions 3b and third pixel regions 3c. The color conversion layer 14 may include first color conversion patterns (also referred to as first wavelength conversion patterns) 14a and second color conversion patterns (also referred to .
9.	Claim(s) 4-10, 12, 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2019/0204645 to Chen et al (“Chen”) in view of U.S. Patent Publication 2015/0227002 to Won et al (“Won”) in further view of U.S. Patent 9,368,696 to Murofushi et al (“Murofushi”) and in further view of U.S. Patent Publication 2013/0241973 to Park et al (“Park”).
As to Claim 4, Chen, Won and Murofushi depending upon Claim 1, Won further teaches the third pixel area is configured to display the third color light by transmitting the first light and the second light  (the first blue light Lb1 and the second blue light Lb2 generated from the backlight unit BLU pass through the open part W and are displayed as a blue image, see ¶ 0055).  
Chen, Won and Murofushi do not expressly disclose 50wherein the wavelength conversion member is configured to convert the first light and the second light into the first color light and the second 3color light. 
Park teaches wavelength transforming member 140 with wavelength transforming portions 140a and 140b (see ¶ 0037), further, light source part 440 may include a first light source 410, a second light source 420…first light source 

As to Claim 5, Chen, Won and Murofushi depending upon Claim 1, Chen, Won and Murofushi fail to disclose wherein the display panel is configured to display 2an image on a frame-by-frame basis, each frame comprising a first sub-frame and a second sub-3frame which are separate time divisions of the frame, and 4wherein the first light source is configured to emit light during the first sub-frame, and  5the second light source is configured to emit light during the second sub-frame.  Park teaches 1wherein the display panel is configured to display 2an image on a frame-by-frame basis, each frame comprising a first sub-frame and a second sub-3frame which are separate time divisions of the frame (timing controller 500 may time-divide one frame into three sub frames SF1, SF2, and SF3, see ¶ 0074), and 4wherein the first light source is configured to emit light during the first sub-frame, and  5the second light source is configured to emit light during the second sub-frame (The first light source 410 of the light source part 440 may be illuminated during the second sub frame SF2, see ¶ 0062; The second light source 420 of the light source part 440 may be illuminated during the third sub frame SF3, see ¶ 0065; on/off timing of the first and second light .  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Chen, Won and Murofushi with Park to teach wherein the display panel is configured to display 2an image on a frame-by-frame basis, each frame comprising a first sub-frame and a second sub-3frame which are separate time divisions of the frame, and 4wherein the first light source is configured to emit light during the first sub-frame, and  5the second light source is configured to emit light during the second sub-frame. The suggestion/motivation would have been in order for color purity of image to increase, thereby improving image display quality (see Abstract).
1As to Claim 6, Chen, Won, Murofushi and Park depending upon Claim 5, Park teaches wherein the third pixel area is configured to block 2display of the second light during the second sub-frame (n-UV light emitted by n-UV LED 410 is blocked by sub pixel SP3; shutter assemblies corresponding to the first and third subpixels SP1 and SP3 do not move during the second sub frame SF2 and close the opening holes of the light blocking pattern 110 corresponding to the first and third sub pixels SP1 and SP3, see ¶ 0058-0059, 0061-0063; Figs. 2A-2C, 4).  
As to Claim 7, Chen, Won, Murofushi and Park depending upon Claim 5, Park teaches 1wherein the first pixel area and the second pixel 2area are configured to block display of the first color light and the second color light, 3respectively, during the first sub-frame (shutter assemblies corresponding to the first and second sub pixels SP1 and SP2 do not move during the third sub frame 
As to Claim 8, Chen, Won, Murofushi and Park depending upon Claim 5, Park teaches 1wherein the first color light and the second color 2light have a longer wavelength than the first light (first and second color lights are red and green lights which have a longer wavelength than blue light, see ¶ 0065), 3wherein the first color light has a longer wavelength than the second color light (first peak wavelength range of blue light ranges from 450 nm to 490 nm and the second peak wavelength range of n-UV ranges from 300 nm to 400 nm, see ¶ 0051-0052), and 4wherein the second pixel area is configured to block display of the second color light during the first sub-frame (The shutter assembly corresponding to the third sub pixel SP3 may move the MEMS 210 in the horizontal direction substantially parallel to the second base substrate 201 to open the opening hole of the light blocking pattern 110 corresponding to the third sub pixel SP3 during the third sub frame SF3 for displaying the blue (B) image…the shutter assemblies corresponding to the first and second sub pixels SP1 and SP2 do not move during the third sub frame SF3 and close the opening holes of the light blocking pattern 110 corresponding to the first and second sub pixels SP1 and SP2, see ¶ 0064; Figs. 2A-2C, 4).  
As to Claim 9, Chen, Won, Murofushi and Park depending upon Claim 5, Park teaches wherein the first light source and the second light source are configured to emit light during the second sub-frame (Figure 4 illustrates the first light source 410, i.e. blue light LED, and the second light source 420, i.e. n-UV , and the third pixel area is 3configured to block display of the first light and the second light during the second sub-frame (The shutter assembly corresponding to the third sub pixel SP3 may move the MEMS 210 in the horizontal direction substantially parallel to the second base substrate 201 to open the opening hole of the light blocking pattern 110 corresponding to the third sub pixel SP3 during the third sub frame SF3 for displaying the blue (B) image…the shutter assemblies corresponding to the first and second sub pixels SP1 and SP2 do not move during the third sub frame SF3 and close the opening holes of the light blocking pattern 110 corresponding to the first and second sub pixels SP1 and SP2, see ¶ 0064; Figs. 2A-2C, 4).   
As to Claim 10, Chen, Won and Murofushi depending upon Claim 1, Chen, Won and Murofushi fail to disclose wherein the display panel is configured to display 2an image on a frame-by-frame basis, each frame comprising a first sub-frame, a second sub-3frame, and a third sub-frame which are separate time divisions of the frame, 4wherein the first light source is configured to emit light during the first sub-frame, and 5the second light source is configured to emit light during the second sub-frame and the third sub-6frame, and 7wherein the first pixel area and the second pixel area are configured to block display of 8the first color light and the second color light during the first sub-frame, the second pixel area 9and the third pixel area are configured to block display of the second color light and the second iolight during the second sub-frame, and the first pixel area and the third pixel area are configured 11to block display of the first color light and the 1wherein the display panel is configured to display 2an image on a frame-by-frame basis, each frame comprising a first sub-frame, a second sub-3frame, and a third sub-frame which are separate time divisions of the frame  (timing controller 500 may time-divide one frame into three sub frames SF1, SF2, and SF3, see ¶ 0074), 4wherein the first light source is configured to emit light during the first sub-frame, and 5the second light source is configured to emit light during the second sub-frame and the third sub-6frame (The first light source 410 of the light source part 440 may be illuminated during the second sub frame SF2, see ¶ 0062; The second light source 420 of the light source part 440 may be illuminated during the third sub frame SF3, see ¶ 0065; on/off timing of the first and second light sources 410 and 420 of the light source part 440 may be differentially set during the first, second, and third sub frames SF1, SF2, and SF3, see ¶ 0078), and 7wherein the first pixel area and the second pixel area are configured to block display of 8the first color light and the second color light during the first sub-frame (the shutter assemblies corresponding to the first and second sub pixels SP1 and SP2 do not move during the third sub frame SF3 and close the opening holes of the light blocking pattern 110 corresponding to the first and second sub pixels SP1 and SP2, see ¶ 0064; Fig. 2C), the second pixel area 9and the third pixel area are configured to block display of the second color light and the second iolight during the second sub-frame (the shutter assemblies corresponding to the second and third sub pixels SP2 and SP3 do not move during the first sub frame SF1 and close the opening holes of the light blocking pattern 110 corresponding to the , and the first pixel area and the third pixel area are configured 11to block display of the first color light and the second light during the third sub-frame (the shutter assemblies corresponding to the first and third sub pixels SP1 and SP3 do not move during the second sub frame SF2 and close the opening holes of the light blocking pattern 110 corresponding to the first and third sub pixels SP1 and SP3, see ¶ 0061; Fig. 2B).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Chen, Won and Murofushi with Park to teach wherein the display panel is configured to display 2an image on a frame-by-frame basis, each frame comprising a first sub-frame, a second sub-3frame, and a third sub-frame which are separate time divisions of the frame, 4wherein the first light source is configured to emit light during the first sub-frame, and 5the second light source is configured to emit light during the second sub-frame and the third sub-6frame, and 7wherein the first pixel area and the second pixel area are configured to block display of 8the first color light and the second color light during the first sub-frame, the second pixel area 9and the third pixel area are configured to block display of the second color light and the second iolight during the second sub-frame, and the first pixel area and the third pixel area are configured 11to block display of the first color light and the second light during the third sub-frame. The suggestion/motivation would have been in order for color purity of image to increase, thereby improving image display quality (see Abstract).
1wherein the third pixel area 3overlaps the light-transmitting portion (Figures 2A – 2C illustrate that subpixel SP3 overlaps the wavelength transforming portion 140c, see ¶ 0040; Figures 2A-2C).
Chen, Won, Murofushi and Park do not expressly disclose that the light-transmitting portion transmits the first light. 
  However, Park teaches that the third wavelength transforming portion 140c generates blue light but Examiner reasonably construes that the wavelength transforming portion 140c is transparent since sub pixel SP3 is only on when blue LED 420 is on (see ¶ 0040, 0065-0067; Figs. 2A-2C).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Chen, Won and Murofushi with Park to teach the light-transmitting portion transmits the first light. The suggestion/motivation would have been in order for the wavelength transforming member to emit red, green and blue lights using the irradiated light passed through the first substrate (see ¶ 0065).
As to Claim 13, Chen, Won and Murofushi depending upon Claim 1, Chen, Won and Murofushi do not expressly disclose wherein the wavelength conversion member is 2disposed under the display panel, and the wavelength conversion member is configured to 3provide the first light, the second light, the first color light, and the second color light to the 4display panel. Park teaches wherein the wavelength conversion member is 2disposed under the display panel (wavelength transforming member 140 may excite light incident to the first substrate 100 to generate the red (R), green (G), and blue (B) lights, see ¶ 0037), and the wavelength conversion member is configured to 3provide the first light, the second light, the first color light, and the second color light to the 4display panel (The wavelength transforming member 140 may include first, second, and third wavelength transforming portions 140a, 140b, and 140c, which may be located in the first, second, and third sub pixels SP1, SP2, and SP3, respectively, see ¶ 0037; The first wavelength transforming portion 140a may excite light incident to the first substrate 100 to generate red light, see ¶ 0038; The second wavelength transforming portion 140b may excite light incident to the first substrate 100 to generate green light, see ¶ 0039).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Chen, Won and Murofushi with Park to teach wherein the wavelength conversion member is 2disposed under the display panel, and the wavelength conversion member is configured to 3provide the first light, the second light, the first color light, and the second color light to the 4display panel. The suggestion/motivation would have been in order for the wavelength transforming member to emit red, green and blue lights using the irradiated light passed through the first substrate (see ¶ 0065).

Allowable Subject Matter
10.	Claims 14-16, 19-21 allowed.
Referring to independent claim 14, Park teaches two light sources, a UV LED and a blue LED that excite first and second wavelength transforming portions to generate red and green light, respectively and on/off timing of the UV LED and blue LED may be differentially set during first, second and third subframes; illuminating the UV LED in the first subframe to generate red and green lights and illuminating the blue LED in the second subframe to generate blue light. Won teaches two blue light sources that emit blue light in different subframes. Li teaches quantum dot material emits light which has a certain full width at half maxima that can be excited by the light whose wavelength is shorter than the wavelength of the quantum dot material. Neither Park, Won or Li disclose with each frame having first and second sub frames, the display panel having a first pixel area to display the red color light, a second pixel area to display the green color light, and a third pixel area to display a blue color light, the method comprising: driving the first light sourc.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453.  The examiner can normally be reached on Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONI N GILES/Examiner, Art Unit 2694     



/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694